Judgment, Supreme Court, New York County, entered June 27, 1980 fixing alimony, child support and counsel fees after a judgment of divorce, is unanimously modified, on the law and the facts, to the extent that (a) child support is fixed in the sum of $100 per week commencing with the entry of the judgment appealed from, and (b) counsel fees are awarded in the sum of $10,000 to be paid by defendant directly to plaintiff’s attorney; the judgment is otherwise affirmed, without costs. In the circumstances of this case, we think that the child support of $150 per week and counsel fees of $21,500 awarded by the judgment appealed from are excessive to the extent indicated. As to counsel fees, we note that the wife has $60,000 of her own assets (cf. Peltz v Peltz, 56 AD2d 519) that she has already paid $5,000 to her attorney, and that some of the items of legal services claimed, including an appeal from a temporary alimony and counsel fee order, do not appear to have been necessary. Concur — Ross, J.P., Carro, Lupiano, Silverman and Bloom, JJ.